DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-11 and 13-20 are currently pending.  In response to the Office Action mailed 4/16/2020 applicant amended claims 1 and 13 and canceled claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180164622 A1 to Ono in view of to US 20180341132 A1 Suzuki.
Regarding Claim 1.  Ono discloses a liquid crystal display comprising: a first substrate (Fig. 10 Sub4 ) on which a plurality of first pixels are defined (See at least Fig. 12); a first pixel electrode (Fig. 10 PX2) arranged for each of the first pixels on the first substrate (See Fig. 10);  first gate lines and first data lines crossing each other, each of the first pixels being positioned in a first spaced defined by adjacent first gate lines and adjacent first data lines (See Fig. 9 -Fig. 12 pixel LDOT2); a second substrate (Fig. 10 Sub3) arranged opposite to the first substrate (See Fig. 10); a third substrate (Fig. 10 Sub2) arranged on the second substrate and on which a plurality of second pixels are defined (See Fig. 11); a second pixel electrode (Fig. 10 PX1) arranged for each of the second pixels on the third substrate (See Fig. 10); second gate lines and second data lines crossing each other, each of the second pixels being positioned in a second space defined by adjacent second gate lines and adjacent second data lines (See Fig. 7 pixel UDOT1); and a fourth substrate arranged opposite to the third substrate (See Fig. 10 Sub1); each of the first pixels has a first domain and each of the second pixels has a second domain (See Fig. 11 and Fig. 12); and a direction of the first domain of the first pixels and a direction of the second domain of the second pixels are different from each other (See Fig. 11 and Fig. 12). 
Ono does not specifically disclose that each of the plurality of the second pixel overlaps a different one of the plurality of the first pixel.

Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that each of the plurality of the second pixel overlaps a different one of the plurality of the first pixels.
Regarding Claim 2.  Ono further discloses the first pixel comprises a first active region configured to allow the transmission of light; the second pixel comprises a second active region configured to allow the transmission of light (Fig. 2 DISP1 and DISP2); the first pixel electrode comprises: a first stem electrode extending in both a first direction and a second direction perpendicular to the first direction (as shown in Fig. 12); and a plurality of first branch electrodes extending from the first stem electrode (as shown in Fig. 12); and the second pixel electrode comprises: a second stem electrode extending in both the first direction and the second direction (See Fig. 11); and a plurality of second branch electrodes extending from the second stem electrode (See Fig. 11). 
Regarding Claim 4.  Ono further discloses the first branch electrode and the second branch electrode extend in different directions (See Fig. 11 and Fig. 12). 
Regarding Claim 5.  Ono further discloses the direction of the first domain of the first pixels and the direction of the second domain of the second pixels are orthogonal to each other (See Fig. 11 and Fig. 12). 
Regarding Claim 6.  Ono further discloses the first branch electrode and the second branch electrode are orthogonal to each other (See Fig. 11 and Fig. 12). 
Regarding Claim 7.  Ono further discloses the first active region and the second active region are arranged to overlap each other (See Fig. 9-13). 
Regarding Claim 9.  Ono further discloses a color filter layer disposed on the third substrate or the fourth substrate (See Fig. 9-10 FIL). 
Regarding Claim 10.  Ono further discloses a first polarization layer disposed on the first substrate (Fig. 10 POL4); a second polarization layer disposed between second substrate and the third substrate (Fig. 10 POL3); and a third polarization layer disposed on the fourth substrate (Fig. 10 POL2). 
Regarding Claim 11.  Ono further discloses a first liquid crystal layer disposed between the first substrate and the second substrate (Fig. 10 LC2); and a second liquid crystal layer disposed between the third substrate and the fourth substrate (Fig. 10 LC1). 
Regarding Claim 13.  Ono discloses a liquid crystal display comprising: a first substrate (Fig. 10 Sub4 )on which a plurality of first pixels are defined (See at least Fig. 12); a first pixel electrode arranged for each of the first pixels on the first substrate (Fig. 10 PX2); a second substrate arranged on the first substrate (Fig. 10 Sub2) and on which a plurality of second pixels are defined (Fig. 10 PX1); a second pixel electrode arranged for each of the second pixels on the second substrate (See Fig. 10); and a third substrate arranged on the second substrate (See Fig. 10 Sub1); a first liquid crystal layer disposed between the first substrate and the second substrate (See Fig. 10 LC2); and a second liquid crystal layer disposed between the second substrate and the third substrate (Fig. 10 LC1), and a first polarization layer disposed between the first substrate and the third substrate (Fig. 10 POL2), wherein: each of the first pixels has a first 
Ono does not specifically disclose that a single, first polarization layer disposed between the first substrate and the third substrate, each of the plurality of the second pixel overlaps a different one of the plurality of the first pixel.
However, Suzuki discloses a single, first polarization layer disposed between the first substrate and the third substrate (See Fig. 2 PL2) each of the plurality of the second pixel overlaps a different one of the plurality of the first pixels (See Fig. 1-Fig. 4). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a single, first polarization layer disposed between the first substrate and the third substrate, each of the plurality of the second pixel overlaps a different one of the plurality of the first pixel.
Regarding Claim 14.  Ono further discloses the first pixel comprises a first active region configured to allow the transmission of light; the second pixel comprises a second active region configured to allow the transmission of light (Fig. 2 DISP1 and DISP2); the first pixel electrode comprises: a first stem electrode extending in both a first direction and a second direction perpendicular to the first direction (as shown in Fig. 12); and a plurality of first branch electrodes extending from the first stem electrode (as shown in Fig. 12); and the second pixel electrode comprises: a second stem electrode extending in both the first direction and the second direction 
Regarding Claim 16.  Ono further discloses the first branch electrode and the second branch electrode extend in different directions (See Fig. 11 and Fig. 12). 
Regarding Claim 17.  Ono further discloses the direction of the first domain of the first pixels and the direction of the second domain of the second pixels are orthogonal to each other (See Fig. 11 and Fig. 12). 
Regarding Claim 18.  Ono further discloses the first branch electrode and the second branch electrode are orthogonal to each other (See Fig. 11 and Fig. 12). 
Regarding Claim 19.  Ono further discloses a second polarization layer disposed on the first substrate (Fig. 10 POL4); and a third polarization layer disposed on the third substrate (Fig. 10 POL1). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claim 1.
Regarding Claim 3.  As stated above Ono discloses all the limitations of base claim 1. 
Ono further discloses that the first branch electrodes extend in the same direction in a region of the first active region and the second branch electrodes extend in the same direction in a region of the second active region.
Ono does not specifically disclose that the first branch electrodes extend in the same direction in a region of 80% or more of the first active region and the second branch electrodes extend in the same direction in a region of 80% or more of the second active region.

Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the first branch electrodes extend in the same direction in a region of 80% or more of the first active region and the second branch electrodes extend in the same direction in a region of 80% or more of the second active region is based on a result effective variable and would require routine skill in the art.  Furthermore, it has been held that that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claim 14.
Regarding Claim 15.  As stated above Ono discloses all the limitations of base claim 14. 
Ono further discloses that the first branch electrodes extend in the same direction in a region of the first active region and the second branch electrodes extend in the same direction in a region of the second active region.
Ono does not specifically disclose that the first branch electrodes extend in the same direction in a region of 80% or more of the first active region and the second branch electrodes extend in the same direction in a region of 80% or more of the second active region.
The area relative to the active region in which a branch electrode extends is a result-effective variables. In that, the greater the area the greater the aperture ratio which improves luminance of the device.  
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claim 2 in view of US 20150331266 A1 to Kang et al.
Regarding Claim 8.  As stated above Ono discloses all the limitations of base claim 2. 
Ono does not specifically disclose that the first data line is arranged to overlap a portion of the first stem electrode, and the second data line is arranged to overlap a portion of the second stem electrode.
However, Kang discloses that the first data line is arranged to overlap a portion of the first stem electrode, and the second data line is arranged to overlap a portion of the second stem electrode (See Fig. 1) to increase an aperture ratio (para 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the first data line is arranged to overlap a portion of the first stem electrode, and the second data line is arranged to overlap a portion of the second stem electrode.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claim 19 in view of US 20120062527 A1 to Cheong et al.
Regarding Claim 20.  As stated above Ono discloses all the limitations of base claim 19. 

However, Cheong discloses that the second polarization layer has a wire grid structure (See Fig. 2 reflective polarizer 400, para 63) to increase light efficiency (para 16).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the second polarization layer has a wire grid structure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion                                                                         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDMOND C LAU/Primary Examiner, Art Unit 2871